DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	The following is a Non-Final Office action in response to applicant's amendment and response received 01/25/2021, responding to the 12/23/2020 pre-interview first office action provided in rejection of claims 1-20.

3.	Claims 2, 4, 12 and 14 have been amended. Claims 1-20 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).
Examiner notes
 (A). Drawings submitted on 06/06/2019 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/06/2019 was filed with the application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the references therein cited therein have been considered by the examiner.
Response to Arguments
Applicant's arguments filed 01/25/2021, in particular, pages 10-12, have been fully considered but not persuasive for the following reasons.

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant argues that Hendrich does not teach does not teach causing a computing device to output a project definition user interface via which the system will receive a project definition for a microservice from a user. Applicant quoted Hendrich paragraphs, 0022-0023, 0025, 0040-0041, 0089, Figure 1. (Remarks, page 10)
	Examiner respectfully disagrees. At least par. 0072, Hendrich discloses user definition, “… The selection of the MariaDB container 415b by the user may have been based on the affinity value determined for the MariaDB container 415b (e.g., an affinity value determined to be higher than the other unselected SQL containers available). The MariaDB container image may be retrieved in response to the user selection and configured. …”. Further, at least par. 0082 discloses output definition, “This configuration information for the application may be created, obtained, stored, and/or displayed using a modeling tool  …”.  (see par. 0082).

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues  that these are components of a software system that may be used to create a software application, but they do not discuss output\ing] a project definition user interface. Applicant quoted Hendrich paragraphs, 0022-0023, and 0025. (Remarks, page 10-11)
Examiner respectfully disagrees. Hendrich discloses at least par. 0082, output definition, “This configuration information for the application may be created, obtained, stored, and/or displayed using a modeling tool  …”.  (see par. 0082).

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues  that  Hendrich does not teach causing a computing device to output a project definition user interface via which the system will receive a project definition for a microservice from a user. (Remarks, page 11)
	Examiner respectfully disagrees. Hendrich discloses output a project definition user interface at least par. 0081 , “FIG. 6 illustrates an example graphical user interface (GI) 600 of an example application modeling and development tool. A modeling and development tool may be used, for example, to provide application modeling functionality and/or other application development functionality. …”.

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues  that "using the domain objects and the dependencies to define a project structure...;". Similar to the argument above, the input taken by Hendrich is existing microservice applications. Hendrich does generically describe the process of creating a 
Examiner respectfully disagrees. Hendrich discloses Applicant provided definition of the definition of “domain object” in the specification paragraph 0026, “are entities and value object that encapsulate behavior required by a domain.”. Hendrich discloses using the domain objects and the dependencies to define a project structure, wherein (see par. 0025). Further discloses the method using the domain objects and the dependencies to define the project structure comprises identifying a project configuration file that defines the project structure names for each container in the project structure (par. 0034, 0038)
 
With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues  that Hendrich does utilize dependencies in calculating its comparisons but the input in Hendrich is not the dependencies or objects, but existing microservice applications. Hendrich at [0037]. Because the dependencies in Hendrich are not used to define a project structure as described in claim 1, Hendrich does not teach the claim element of using the domain objects and the dependencies to define a project structure. (Remarks, page 12)
	Examiner respectfully disagrees. Applicant provided definition of the definition of “domain object” in the specification paragraph 0026, “are entities and value object that encapsulate behavior required by a domain.”. Hendrich discloses using the domain objects and the dependencies to define a project structure, wherein (see par. 0025). Further discloses the method using the domain objects and the dependencies to define 
 Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 9-11, 14-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrich et al (US 2018/0136931 A1).

As to claim 1, Hendrich discloses a method of generating a set of microservice files, comprising, by a microservice file generation system: 
causing a computing device to output a project definition user interface via which the system will receive a project definition for a microservice from a user (Fig. 6, pars. 0081-0082, graphical user interface (GI) 600 of an example application modeling and development tool. A modeling and development tool may be used, for example, to provide application modeling functionality and/or other application development functionality. … A modeling tool may display, through a GUI 600, the application's design or architecture, for example, by displaying graphical representations of each underlying software component of the application (including, for example, the name, version, and/or configuration of each component), the relationships between the underlying components, and so forth. Further, see par. 0070);
 receiving definitions for a plurality of domain objects for the microservice (par. 0025, software registry 135 may host a repository of software packages that can be used by, used with, or used to implement a particular software application 110 [i.e. dependency of micro service 110], including software libraries or environments, application programming interfaces (APIs), other software applications or components (e.g., database servers, web servers), and operating systems, among other examples. For example, application 110 … the software registry 135 may include a library of containers each configured to run a particular, corresponding software package hosted in the container. A container image may be a file format used to package the components and dependencies of a containerized software package, such as Docker container images, Open Container Initiative (OCI) based images, and/or any other container image format, among other examples. Further, see Fig. 6, pars. 0081-0082);
receiving a plurality of dependencies between one or more of the domain objects (par. 0025, software registry 135 may host a repository of software packages that can be used by, used with, or used to implement a particular software application 110 [i.e. dependency of micro service 110], including software libraries or environments, application programming interfaces (APIs), other software applications or components (e.g., database servers, web servers), and operating systems, among other examples. For example, application 110 … the software registry 135 may include a library of containers each configured to run a particular, corresponding software package hosted in the container. A container image may be a file format used to package the components and dependencies of a containerized software package, such as Docker container images, Open Container Initiative (OCI) based images, and/or any other container image format, among other examples) and one or more internal or external services (par. 0023, External services 140 may be third party services (e.g., backend services) used by application 110. For example, external services 140 may be implemented by software components and/or databases hosted by a third party to provide a particular service, such as cloud services, audio and video streaming, messaging, social networking, mapping and navigation, user authentication, payment processing, news, and weather, among other examples. In some embodiments, external services 140 may be hosted by third parties using application servers and/or database servers); 
using the domain objects and the dependencies to define a project structure, wherein (par. 0025, software registry 135 may host a repository of software packages that can be used by, used with, or used to implement a particular software application 110, including software libraries or environments, application programming interfaces (APIs), other software applications or components [webserver component i.e. domain objects[,...  which may include all components (e.g., microservices or other components) and dependencies required to run a particular software package in a software container 115. In such cases, the software registry 135 may include a library of containers each configured to run a particular, corresponding software package hosted in the container. A container image may be a file format used to package the components and dependencies of a containerized software package, such as Docker container images, Open Container Initiative (OCI) based images, and/or any other container image format, among other examples. Further, see par. 0026): 
the project structure comprises a repository comprising plurality of containers (par. 0025, software registry 135 may host a repository of software packages that can be used by, used with, or used to implement a particular software application 110, including software libraries or environments, application programming interfaces (APIs), other software applications or components (e.g., database servers, web servers), and operating systems, among other examples. For example, application 110 … the software registry 135 may include a library of containers [i.e. plurality of containers] each configured to run a particular, corresponding software package hosted in the container. A container image may be a file format used to package the components and dependencies of a containerized software package, such as Docker container images, Open Container Initiative (OCI) based images, and/or any other container image format, among other examples), and each of the containers has a label and is configured to contain code corresponding to one or more the following: one or more of the domain objects, one or more of the dependencies, or one or more additional containers (par. 0034, … using a web-based editor to indirectly edit the same configuration format. This requires developers to learn new configuration formats, and different formats for different tools, in order to deploy a microservices application 110. This configuration approach is time-consuming, error-prone, and subject to change when migrating applications 110 from one deployment environment to another. Additionally, in some cases, the developer may lack the expertise to know (without substantial research or work) which containers and hosted microservices to utilize together to construct an application or to decide between potentially multiple viable combinations of containers [i.e. additional containers] to construct an application, among other example issues. Further par. 0088 teaches containers has a label [i.e. name], “… WordPress container, properties window 710 may be updated to display various properties of the selected container including identification of microservices hosted by the container, the container's name [i.e. label], description,  image, port parameters, environment variables, restart settings, and so on”. Further, see par. 0051 attribute of container [i.e. label]. Further, see pars. 0025, 0031);
for one or more of the containers: accessing a data store containing a plurality of code elements, identifying a code element having one or more attributes that correspond to the label of the container (par. 0051, … microservice container may be assessed by the configuration module 245 (e.g., in a sandbox) to determine attributes of the container. Runtime monitoring may be used to learn and gather information about the environment in which the containerized application expects to run (e.g., based on network traffic, filesystem access, access to particular environment variables or command-line arguments, and so forth). The runtime environment information may then be used to configure the microservices application, for example, by identifying [i.e. label of container] and configuring resources used or to be used by the microservices application. These microservices resources may include, for example, the identification of dependencies of one or more microservices containers, the identification of additional or dependent microservice containers (e.g., addressing the dependencies), filesystem volumes, external resources, and so forth. Further, see par. 0088), and extracting the identified code element and populating the container by copying the code element to the container (pars. 0061-0063, software code get / retrieve from repository / database. “ … software packages may also be retrieved from software registry 215. For example, a software development system (e.g., 210) may need to retrieve various software packages used by a software application that is under development on the software development system. Accordingly, the software development system may request the appropriate software packages from software registry 215. In some embodiments, image manager 260 may be used to retrieve the appropriate software images from image database 264 and distribute those software images (e.g., over a network) to the requesting software development system. In some implementations, image manager 260 may additionally interface with affinity system 205 or otherwise have access to affinity scores generated by an affinity calculator for each of the container images in the database 264. … updated [i.e. populated] in response to a particular container being selected from or provided by the software registry.” Further, see par. 0055); and 
presenting the project structure to a user via a user interface that is configured to, upon selection of one of the containers by the user, enable the user to (par. 0044, an integrated development environment (IDE) 242 may be included to provide a comprehensive development environment for software developers. IDE 242, for example, may be a software development application with a user interface that integrates access to a collection of software development tools and functionality. For example, IDE 242 may integrate functionality for source code editing, intelligent code completion, application modeling, graphical user interface (GUI) building, version management and control, configuration, compiling, debugging, testing, and/or deployment. The boundary between an integrated development environment (e.g., IDE 242) and other components of the broader software development environment (e.g., software development system 210) may vary or overlap. Indeed, in some implementations, affinity system 205 may also be a component of otherwise interface with other components of the development system 210, including IDE 242, to provide affinity information concerning various container pairings within an application under development): 
for any container that is populated with a code element (pars. 0061-0063, software code get / retrieve from repository / database. “ … software packages may also be retrieved from software registry 215. For example, a software development system (e.g., 210) may need to retrieve various software packages used by a software application that is under development on the software development system. Accordingly, the software development system may request the appropriate software packages from software registry 215. In some embodiments, image manager 260 may be used to retrieve the appropriate software images from image database 264 and distribute those software images (e.g., over a network) to the requesting software development system. In some implementations, image manager 260 may additionally interface with affinity system 205 or otherwise have access to affinity scores generated by an affinity calculator for each of the container images in the database 264. … updated [i.e. populated] in response to a particular container being selected from or provided by the software registry.” Further, see par. 0055), edit the code element in that container (par. 0083, … Microservices applications, for example, may be implemented by packaging a variety of microservices into separate software containers. In the illustrated example, a GUI 600 of an example modeling tool is used to model the architecture of a microservices application 610 and its associated microservices 615a-c. For example, modeling tool displays representations of each component of application 610 in an editing window 620, including microservices 615 and storage volumes 616, and also identifies the relationships 617 among those components. … . Further, see pars. 0085-0086, 0088), and enter code into any container that is not already populated with a code element (par. 0077, container images may be hosted by a software registry (e.g., software registries 135 of FIG. 1 or 215 of FIG. 2) to provide a central repository for distributing container images to software developers. Examples of container images include Docker container images, container images based on the Open Container Initiative (OCI), and/or any other container image format. The Open Container Initiative (OCI), for example, is a collaborative effort by the software industry to develop an open, vendor-neutral, and portable implementation of software containers, to ensure that compliant software containers are portable across all major operating systems and platforms that are also compliant. The OCI implementation is based on the implementation of Docker containers. Further par. 0078 microservices increase [i.e. populate] ).

As to claim 4, Hendrich discloses the method further comprising, after the user has entered, edited, or entered and edited one or more of the code elements (par. 0044, … software development application with a user interface that integrates access to a collection of software development tools and functionality. For example, IDE 242 may integrate functionality for source code editing. … . Further, see pars. 0034, 0085-0086, 0088, 0088), saving the code elements of each of the containers to a project file (par. 0048, a version manager 246 may be provided to facilitate version control and management for software applications. For example, version manager 246 may include a version control system. Version control systems, for example, may be used by software developers to manage changes to software, simultaneously work on different aspects and/or versions of the software, and recover previous versions of the software when needed. For example, version control systems may record the changes to files over time, allowing developers to revert files back to a previous state, revert an entire project back to a previous state, compare changes over time, identify authors and dates for particular files and/or revisions, and so forth. EN: version control manage all modification and save record).

As to claim 5, Hendrich discloses the method of claim wherein: 
one or of the more containers corresponds to a specified application program interface (API) (par. 0025, … implement a particular software application 110, including software libraries or environments, application programming interfaces ( APIs), other software applications or components (e.g., database servers, web servers), and operating systems, among other examples. For example, application 110 may rely on a variety of existing software packages, and during development of application 110, development system  …  A container image may be a file format used to package the components and dependencies of a containerized software package, such as Docker container images, Open Container Initiative (OCI) based images, and/or any other container image format, among other examples. Further see pars.0048, 0059, 0061); 
for any container that corresponds to a specified API, the method further includes: accessing a data store of code, identifying, in the data store, code that corresponds to one or more of the objects and one or more of the dependencies (par. 0051, … microservice container may be assessed by the configuration module 245 (e.g., in a sandbox) to determine attributes of the container. Runtime monitoring may be used to learn and gather information about the environment in which the containerized application expects to run (e.g., based on network traffic, filesystem access, access to particular environment variables or command-line arguments, and so forth). The runtime environment information may then be used to configure the microservices application, for example, by identifying [i.e. label of container] and configuring resources used or to be used by the microservices application. These microservices resources may include, for example, the identification of dependencies of one or more microservices containers, the identification of additional or dependent microservice containers (e.g., addressing the dependencies), filesystem volumes, external resources, and so forth. Further, see par. 0088. Further, see pars. 0061-0063, 0086), and transferring the identified code from the data store to the container that corresponds to the specified API (par. 0038,  … deployment data 232 [i.e. transfer identified code] may be provided that describes the implementations of various other applications. Some of these implementations may indicate other instances in which a particular container (hosting a particular microservice) was used to implement an application. Further, the deployment data 232 may identify other containers used in the applications and how this other collection of containers interfaced and interoperated and was configured to implement the application … may determine which other containers have been used with the particular container in other applications. In some cases, the affinity calculator 225 may even determine why the other container was paired with the particular container in these prior applications, such as to satisfy a particular dependency of the particular container. Other information may also be determined from deployment data … . EN: transfer perform by well-known communication methods and protocols, such as lightweight RESTful APIs (i.e., application programming interfaces (API) implemented using representational state transfer (REST) architectures, see par. 0068. Further see par. 0075 [i.e. deployment / transfer])

As to claim 7, Hendrich the method further comprising: 
accessing a data store containing API documentation for a plurality of APIs and identifying API documentation in the data store that corresponds to the specified API (par. 0025, Software registry 135 may host a repository of software packages that can be used by, used with, or used to implement a particular software application 110, including software libraries or environments, application programming interfaces ( APIs), other software applications or components (e.g., database servers, web servers), and operating systems, among other examples. For example, application 110 may rely on a variety of existing software packages, and during development of application 110, development system 125 may obtain the appropriate software packages for building application 110 from software registry 135. Further, see 0048. EN: API documents i.e. file, software packages, software application, see par. 0048); and 
presenting the identified API documentation to the user (par. 0055, the various options of possible microservice containers may be presented for selection by the developer (e.g., presented by configuration module 245). In addition, or alternatively, options may be presented to the developer for suggested, preferred, and/or default containers from the available microservice containers. In some embodiments, a user interface may be provided to facilitate selection and configuration of microservice containers. Further, see pars. 0037, 0086 and 0087).

As to claim 9, Hendrich discloses the method wherein using the domain objects and the dependencies to define the project structure comprises identifying a project configuration file that defines the project structure names for each container in the project structure (par. 0034, … using a web-based editor to indirectly edit the same configuration format. This requires developers to learn new configuration formats, and different formats for different tools, in order to deploy a microservices application 110. This configuration approach is time-consuming, error-prone, and subject to change when migrating applications 110 from one deployment environment to another. Additionally, in some cases, the developer may lack the expertise to know (without substantial research or work) which containers and hosted microservices to utilize together to construct an application or to decide between potentially multiple viable combinations of containers [i.e. additional containers] to construct an application, among other example issues. Further par. 0088 teaches containers has a label [i.e. name], “… WordPress container, properties window 710 may be updated to display various properties of the selected container including identification of microservices hosted by the container, the container's name [i.e. label], description,  image, port parameters, environment variables, restart settings, and so on”. Further, see pars. 0025, 0031, 0051, 0061-0063, Fig. 6, element 601).

As to claim 10, Hendrich discloses the method of claim wherein: one or more of the containers comprises a database folder that holds domain entity and database repository classes (par. 0057, the repository may also identify and/or store all applications that provide mySQL databases. The repository may be built, for example, by identifying all container images that expose port 3306 (e.g., based on a search of a container repository such as Dockerhub), and then using the configuration repository to store those container images and identify them as images that provide mySQL databases. In addition, in some embodiments, the configuration repository may also identify collections of related or dependent container images. For example, a WordPress container image may be identified as related to or dependent upon an SQL container image, since a WordPress container may require an SQL database in order to function properly. Further see pars. 0071, 0072. EN: classes considered since Computer program code for carrying out operations for aspects of the present disclosure may be written in any combination of one or more programming languages, including an object oriented programming language such as Java, Scala, Smalltalk, Eiffel, JADE, Emerald, C++, CII, VB.NET, Python or the like, see par. 0017); and
one or more of the containers comprises an integration folder that contains classes for integration with other services (par. 0074-0075, Software containers enable applications to be migrated across various infrastructures and environments without any modifications or environment-specific configurations. For example, applications can be migrated to or from local workstations, development servers, test environments, and/or production environments. Software containers also enable applications to be developed using the best programming languages and tools for each application. Further, see par. par. 0089).

As to claim 11, Hendrich discloses a microservice file generation system, comprising: 
a processor (Fig. 2, elements 236, 256, 222 and 286, pars. 0018, 0028), a user interface (Fig. 2, par. 0037, the container and the particular container and a graphical user interface (GUI) manager 230 may generate data that may be used to render a presentation of the affinity score (among other information) in a GUI of a particular computer display); and 
a computer-readable medium containing programming instructions that are configured to cause the processor to (par. 0019, these computer program instructions may also be stored in a computer readable medium that when executed can direct a computer, other programmable data processing apparatus, or other devices to function in a particular manner, such that the instructions when stored in the computer readable medium produce an article of manufacture including instructions which when executed): 



As to claim 14, (a system claim) recites substantially similar limitations to claim 4 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 15, (a system claim) recites substantially similar limitations to claim 5 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 17, (a system claim) recites substantially similar limitations to claim 7 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 19, (a system claim) recites substantially similar limitations to claim 9 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 20, (a system claim) recites substantially similar limitations to claim 10 (a method claim) and is therefore rejected using the same art and rationale set forth above.



	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being obvious over Hendrich et al (US 2018/0136931 A1) in view of Heorhiadi et al (US 2017/0242784 A1).

As to claim 2, Hendrich discloses the method further comprising, after the user has entered edited one or more of the code elements: 
accessing a test case file that corresponds to one or more attributes of the project (par. 0044,  …  an integrated development environment (IDE) 242 may be included to provide a comprehensive development environment for software developers. IDE 242, for example, may be a software development application with a user interface that integrates access to a collection of software development tools and functionality. For example, IDE 242 may integrate functionality for source code editing, intelligent code completion, application modeling, graphical user interface (GUI) building, version management and control, configuration, compiling, debugging, testing, and/or deployment … . Further see pars. 0044,0046 0065, Figs. 7, 8); 
inserting one or more of the entered, edited, or entered and edited code elements into the test case file (par. 0085, the example GUI 600 of a modeling tool may be utilized as a graphical application development tool, through which a user may drag and drop various graphical elements representing components (e.g., 615a-c) of a desired application (e.g., 610) to add or remove the components from the application under development. For instance, a user may select and add a WordPress container 615a by dragging the corresponding graphical element into the editing window 620 ); and 

Hendrich does not explicitly disclose running a simulation of the test case file to test operation of the microservice.

However Heorhiadi discloses running a simulation of the test case file to test operation of the microservice (par. 0019, the constituent microservices work in coalition to generate a response to an end user's request. Accordingly, based on the reliance of the constituent microservices to communicate through messages on a network, embodiments of the invention implement resiliency testing protocols that can emulate [i.e. simulate] different types of application-level failures by intercepting and manipulating network messages/interactions between communicating microservices. Further, see pars. 0021, 0039, 0045).

Hendrich  and Heorhiadi are analogous art to the claimed invention because both are from the field of microservice software container perform test and debug. It would 

As to claim 3, Hendrich discloses the method wherein: 
at least one of the containers is a test container (par. 0024, Software development system 125 may facilitate development, configuration, testing, deployment, and/or maintenance of software, such as software application 110. For example, development system 125 may include tools and functionality for use in the software development cycle, including integrated development environments (IDE), application modeling, configuration, version control, compiling, testing, debugging, runtime monitoring, deployment, and maintenance, among other examples. Systems and services that facilitate software development (e.g., development system 125 and software registry 135) may be provided local to, or remote from (e.g., over network 160), the end-user devices 150 of software developers, and/or the target systems used to host the software (e.g., application servers 130 and external services 140). In some cases, a software development system (or other system) may be further provided with logic executable to assist developers in utilizing containers 115 to construct and implement an application 110.  Further see pars. 0044, 0075); and 
Heorhiadi discloses the method further comprises, after running the simulation (par. 0019, the constituent microservices work in coalition to generate a response to an end user's request. Accordingly, based on the reliance of the constituent microservices to communicate through messages on a network, embodiments of the invention implement resiliency testing protocols that can emulate [i.e. simulate] different types of application-level failures by intercepting and manipulating network messages/interactions between communicating microservices. Further, see pars. 0021, 0039, 0045), saving results of the simulation to the test container (par. 0047, the failure recovery testing system 200 implements a methodology for logging observations during a test. In particular, in one embodiment of the invention, during a test, the network proxies 232 and 234 log the API calls made by the microservices and report them to the control plane 220 (e.g., store the event logs in the log data storage 228. EN: failure recovery testing store in cloud test container, see par. 0075.). Further, see pars. 0027, 0071 and 0075).
Hendrich  and Heorhiadi are analogous art to the claimed invention because both are from the field of microservice software container perform test and debugg. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inserting one or more of the entered, edited, or entered and edited code elements into the test case file of Hendrich to include after running the simulation, saving results of the simulation to the test container, as discloses by Heorhiadi for the for the purpose of accessing and analyzing by the control plane to 
As to claim 12, (a system claim) recites substantially similar limitations to claim 2 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 13, (a system claim) recites substantially similar limitations to claim 3 (a method claim) and is therefore rejected using the same art and rationale set forth above.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being obvious over Hendrich et al (US 2018/0136931 A1) in view of Zhang et al (US 2020/0250074 A1).

As to claim 6, Hendrich discloses the method further comprising: 
before transferring the identified code: receiving, via the user interface (Fig. 6, pars. 0081-0082, graphical user interface (GI) 600 of an example application modeling and development tool. A modeling and development tool may be used, for example, to provide application modeling functionality and/or other application development functionality. … A modeling tool may display, through a GUI 600, the application's design or architecture, for example, by displaying graphical representations of each underlying software component of the application (including, for example, the name, version, and/or configuration of each component), the relationships between the underlying components, and so forth), edits to the identified code (par. 0044, … software development application with a user interface that integrates access to a collection of software development tools and functionality. For example, IDE 242 may integrate functionality for source code editing. … . Further, see pars. 0034, 0085-0086, 0088, 0088); and 
when transferring the identified code from the data store to the container that corresponds to the specified API (par. 0038,  … deployment data 232 [i.e. transfer identified code] may be provided that describe the implementations of various other applications. Some of these implementations may indicate other instances in which a particular container (hosting a particular microservice) was used to implement an application. Further, the deployment data 232 may identify other containers used in the applications and how this other collection of containers interfaced and interoperated and was configured to implement the application … may determine which other containers have been used with the particular container in other applications. In some cases, the affinity calculator 225 may even determine why the other container was paired with the particular container in these prior applications, such as to satisfy a particular dependency of the particular container. Other information may also be determined from deployment data … . EN: transfer perform by the well-known communication methods and protocols, such as lightweight RESTful APIs (i.e., application programming interfaces (API) implemented using representational state transfer (REST) architectures, see par. 0068. Further see par. 0075 [i.e. deployment / transfer), doing so for the identified code with the received edits (par. 0086, Turning to FIG. 7, another GUI 700 is shown similar to that illustrated in FIG. 6, but augmented to include indications of affinity values determined for various software containers to be included in an application under development. For instance, an editing window 705 may be provided through which a user may select various software container images to select (e.g., from a repository or registry) for inclusion in a particular software application to be built, maintained, or modified, using a development system. Further, see pars. 0083 and 0088).
	
	Hendrich does not explicitly disclose before transferring the identified code: placing the identified code in a temporary container.

However, Zhang discloses before transferring the identified code: placing the identified code in a temporary container (par. 0066, … After obtaining authentication data [i.e. identified code], the authentication manager 310 may be configured to remove the authentication data from the source location (e.g., by calling a representational state transfer (REST) API in an authentication container 320 [i.e. temporary container] to remove the authentication data from the mounted path), to help protect the authentication data from exposure to unauthorized access … );

Hendrich  and Heorhiadi are analogous art to the claimed invention because both are from the field of managing, implementing verities of  microservice software. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inserting one or more of the entered, edited, or entered and edited code elements into the test case file of Hendrich to include before transferring the identified code: placing the identified code in a temporary container, as 
As to claim 16, (a system claim) recites substantially similar limitations to claim 6 (a method claim) and is therefore rejected using the same art and rationale set forth above.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being obvious over Hendrich et al (US 2018/0136931 A1) in view of McClory et al (US 2018/0324204 A1).

As to claim 8, Hendrich discloses the method wherein using the domain objects and the dependencies to define the project structure comprises creating at least one of the containers as an empty container that is configured to receive user input via the user interface (at par. 0038 discloses user input dependency, “… An affinity value for any pair of containers may be determined based on an affinity algorithm, which takes as inputs information reflecting prior applications or other uses of one or both of the containers, and generates an affinity value based on these inputs. For instance, an affinity calculator 225 may make use of a variety of values from data based … the other container was paired with the particular container in these prior applications, such as to satisfy a particular dependency of the particular container. Other information may also be determined from deployment data, including the context of a particular application.” At par. 0089, Fig. 8 discloses user input via user interface, “… Attributes of the set of other containers may be analyzed and provided as inputs to determine 820 a respective affinity value for each one of the set of other containers. A listing of the set of other containers may be presented 825 together with an indication of the respective affinity values determined for each of these other containers. In some instances, the presentation may be made in association with a graphical development tool or application modeler, among other examples. A selection of one of the listed other container may be received 830 (e.g., through a GUI) as addressing a particular one of the determined dependencies and the selected container may be configured 835 for operation with the particular container in a software program … ).
	
	While Hendrich teaches the method wherein using the domain objects and the dependencies to define the project structure comprises creating at least one of the containers that is configured to receive user input via the user interface (see, par. 0038 and par. 0089). Hendrich does not explicitly disclose creating at least one of the containers as an empty container.
	
	However, McClory disclose creating at least one of the containers as an empty container (“new container”) for microservice (par. 0075, “In an embodiment, the application registry component 312-2 may be generally configured to manage and visually present a data store of indices of an application developer's applications and associated components (e.g., data stores, common AADDOMA 162 applications and components, etc.). In an embodiment, the application registry component 312-2 may be updated when an application developer creates a new container application or new native application … .” Further, see pars. 0043, 0066 and 0128 for microservice).



As to claim 18, (a system claim) recites substantially similar limitations to claim 8 (a method claim) and is therefore rejected using the same art and rationale set forth above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199